Case 9:19-cv-81160-RS Document 297 Entered on FLSD Docket 04/06/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 9:19-cv-81160-RS

  APPLE INC.,
         Plaintiff,
  v.
  CORELLIUM, LLC,
         Defendant.



                                APPLE INC.’S FACT WITNESS LIST

         Pursuant to the Order Granting in Part Motion to Modify Scheduling Order (ECF No.

  66), Apple hereby submits the following written list containing the names and addresses of all

  fact witnesses Apple intends to call or may call at trial.1

                           Name                         Address
                  Ivan Krstić            c/o Martin B. Goldberg
                                         Lash & Goldberg LLP
                                         100 S.E. 2nd Street, Suite 1200
                                         Miami, FL 33131
                  Jon Andrews            c/o Martin B. Goldberg
                                         Lash & Goldberg LLP
                                         100 S.E. 2nd Street, Suite 1200
                                         Miami, FL 33131
                  Sebastien Marineau-Mes c/o Martin B. Goldberg
                                         Lash & Goldberg LLP
                                         100 S.E. 2nd Street, Suite 1200
                                         Miami, FL 33131
                  Akila Srinivasan       c/o Martin B. Goldberg
                                         Lash & Goldberg LLP
                                         100 S.E. 2nd Street, Suite 1200
                                         Miami, FL 33131




  1
    As contemplated by the Scheduling Order in this case, the list provided herein only includes
  fact witnesses. Apple intends to, and reserves the right to, call expert witnesses as well.
Case 9:19-cv-81160-RS Document 297 Entered on FLSD Docket 04/06/2020 Page 2 of 3



                          Name                               Address
                 Jason Shirk                  c/o Martin B. Goldberg
                                              Lash & Goldberg LLP
                                              100 S.E. 2nd Street, Suite 1200
                                              Miami, FL 33131
                 Matthew Firlik               c/o Martin B. Goldberg
                                              Lash & Goldberg LLP
                                              100 S.E. 2nd Street, Suite 1200
                                              Miami, FL 33131
                 Lee Peterson                 c/o Martin B. Goldberg
                                              Lash & Goldberg LLP
                                              100 S.E. 2nd Street, Suite 1200
                                              Miami, FL 33131
                 Chris Betz                   c/o Martin B. Goldberg
                                              Lash & Goldberg LLP
                                              100 S.E. 2nd Street, Suite 1200
                                              Miami, FL 33131
                 Chris Wade                   Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 Amanda Gorton                Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 David Wang                   Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 Stanislaw Skowronek          Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 Steve Dyer                   Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 Mark Templeton               c/o Corellium, LLC
                                              630 George Bush Blvd.
                                              Delray Beach, FL 33483
                 Mark Dowd                    Azimuth Security, LLC
                                              c/o L3 Technologies, Inc.
                                              600 3rd Ave, Floor 34
                                              New York, NY 10016
                 Azimuth Security, LLC        Azimuth Security, LLC
                 Corporate Designee           c/o L3 Technologies, Inc.
                                              600 3rd Ave, Floor 34
                                              New York, NY 10016
         In light of ongoing fact discovery and the parties’ continued discovery obligations, Apple

  reserves the right to identify additional witnesses for trial as contemplated by Southern District


                                                   2
Case 9:19-cv-81160-RS Document 297 Entered on FLSD Docket 04/06/2020 Page 3 of 3



  of Florida Local Rule 16.1. Apple also reserves the right to call any fact witness listed on the

  witness list filed by Corellium, LLC.

  Dated: April 6, 2020                                 Respectfully Submitted,

                                                       s/ Martin B. Goldberg
  Kathryn Ruemmler*
  kathryn.ruemmler@lw.com                              Martin B. Goldberg
  Sarang Vijay Damle*                                  Florida Bar No. 0827029
  sy.damle@lw.com                                      mgoldberg@lashgoldberg.com
  Elana Nightingale Dawson*                            rdiaz@lashgoldberg.com
  elana.nightingaledawson@lw.com                       LASH & GOLDBERG LLP
  LATHAM & WATKINS LLP                                 100 Southeast Second Street
  555 Eleventh Street NW, Suite 1000                   Miami, FL 33131
  Washington, DC 20004                                 (305) 347-4040 / (305) 347-4050 Fax
  (202) 637-2200 / (202) 637-2201 Fax

  Andrew M. Gass*
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111
  (415) 391-0600 / (415) 395-8095 Fax

  Jessica Stebbins Bina*
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  (424) 653-5500 / (424) 653-5501 Fax

  Gabriel S. Gross*
  gabe.gross@lw.com
  LATHAM & WATKINS LLP
  140 Scott Drive
  Menlo Park, CA 94025
  (650) 463-2628 / (650) 463-2600 Fax

  *Admitted pro hac vice

                                  Attorneys for Plaintiff APPLE INC.




                                                   3
